J-S45021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 RAINY MARIE GIBSON                         :
                                            :
                    Appellant               :   No. 631 EDA 2020


     Appeal from the Judgment of Sentence Entered January 13, 2020,
          in the Court of Common Pleas of Northampton County,
           Criminal Division at No(s): CP-48-SA-0000301-2019.


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                      FILED: JANUARY 25, 2021

      Rainy Marie Gibson appeals pro se from the judgment of sentence

imposing $275.00 in fines following her conviction of various summary

offenses under the Vehicle Code.       Upon review, we conclude that Gibson

waived her issues for appellate review, and therefore affirm.

      The trial court set forth the brief facts as follows:

      [Gibson] was stopped on July 24, 2019, at approximately 7:14
      p.m. by Pennsylvania State Trooper Thomas Goodwin in Allen
      Township, Northampton County.           Trooper Goodwin observed
      [Gibson] driving northbound on Weaversville Road, and observed
      that [Gibson’s] vehicle lacked an inspection or emissions sticker.
      Trooper Goodwin conducted a traffic stop, at which time [Gibson]
      initially stated she did not have her license and refused to provide
      her name or birthdate. [Gibson] finally provided her name and
      birthdate, at which point Trooper Goodwin determined that her
      license was suspended. Dashboard camera footage of the traffic
      stop was admitted at the hearing.
J-S45021-20



Trial Court Opinion, 5/18/20, at 1-2 (citations omitted).

        Prior to the hearing in this matter, Gibson filed a Brady motion seeking

pre-trial discovery.1 The trial court denied the motion because Gibson was

charged with summary offenses and was not entitled to discovery.2

Additionally, Gibson filed a motion asking the court to dismiss the case for lack

of jurisdiction and to suppress evidence, which the court also denied. The

court overruled Gibson’s objections to Trooper Goodwin’s testimony.

        Following the hearing, the trial court found Gibson guilty of one count

each of driving while operating privilege suspended/revoked, failure to carry

driver's license, failure to maintain evidence of emission inspection, and

operating vehicle without inspection.3 The court imposed a $200.00 fine for

Gibson’s driving while her operating privilege was suspended/revoked

conviction and a $25.00 fine for each of the three remaining convictions.

        On February 11, 2020, Gibson filed this timely appeal.     On March 3,

2020, the trial court ordered Gibson to file a Pennsylvania Rule of Appellate

Procedure 1925(b) statement within 21 days. The order further indicated that

any issues not properly included in the statement would be waived.

____________________________________________


1 Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963)
(holding that “suppression by the prosecution of evidence favorable to an
accused upon request violates due process where the evidence is material
either to guilt or to punishment, irrespective of the good faith or bad faith of
the prosecution.”).
2   See Commonwealth v. Lutes, 793 A.2d 949, 960 (Pa. Super. 2002).

3   75 Pa.C.S.A. § § 1543(a), § 1511(a), § 4706(c)(5), and § 4703(a).

                                           -2-
J-S45021-20



      Shortly thereafter, due to the Covid-19 pandemic, the Pennsylvania

Supreme Court entered a series of administrative orders extending court filing

deadlines. In particular, our Supreme Court ordered, inter alia, that any “legal

papers or pleadings . . . which are required to be filed between March 19,

2020, and May 8, 2020, generally SHALL BE DEEMED to have been filed timely

if they are filed by the close of business on May 11, 2020.” In re: General

Statewide Judicial Emergency, Nos. 531 and 532 Judicial Administrative

Docket at 5 (Pa. April 28, 2020). Furthermore, the president judge in each

county was given discretion regarding enforcement of deadlines so as to

ensure the health and safety of all. Id. The president judge in Northampton

County did not extend the deadline beyond May 11, 2020.

      Gibson filed her statement on May 18, 2020. The trial court complied

with Pa.R.A.P. 1925.

      Gibson raises two issues for our review:

      1. Were [Gibson's] rights violated when the courts denied
      [Gibson’s Brady request].

       2. Were [Gibson's] rights under the Fourth, Fifth, [and] Sixth
      Amendment to the United States Constitution and Article One
      section Nine of the Pennsylvania Constitution and Article One
      Section 8 of the Pennsylvania Constitution violated where
      [Gibson] was without notice, without probable cause, without any
      appearance of an adverse party, where the judge was not an
      impartial party, but also prosecution, which is a conflict of interest
      and gives rise to a violation of due process.

See Gibson’s Brief at 3-4. The Commonwealth argues, however, that Gibson

waived her issues because she failed to file her Rule 1925(b) statement timely.



                                      -3-
J-S45021-20



Thus, before addressing the merits of Gibson’s issues, we must first consider

whether they are properly before us.

       In relevant part, Pa.R.A.P. 1925 provides:

                                           ***
       (2) Time for filing and service.

       (i) The judge shall allow the appellant at least 21 days from the
       date of the order's entry on the docket for the filing and service of
       the Statement. Upon application of the appellant and for good
       cause shown, the judge may enlarge the time period initially
       specified or permit an amended or supplemental Statement to be
       filed.
                                               ***
       (4) Requirements; waiver.

       (vii) Issues not included in the Statement and/or not raised in
       accordance with the provisions of this paragraph (b)(4) are
       waived.

Pa.R.A.P. 1925(b)(2)(i) and (b)(4)(vii).

       In Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998), our

Supreme Court held that in order to preserve claims for appellate review, an

appellant must comply with a trial court order to file a statement of matters

complained of on appeal, pursuant to Pa.R.A.P. 1925(b).4 Id. at 309. This
____________________________________________


4 We note that waiver may not apply when the trial court’s 1925(b) order
itself is deficient. Our Supreme Court has warned that:

       Although the amendments to Rule 1925(b) were intended, in part,
       to address the concerns of the bar raised by cases in which courts
       found waiver because a Rule 1925(b) statement was either too
       vague or so repetitive or voluminous that it did not enable the
       judge to focus on the issues likely to be raised on appeal, see
       Pa.R.A.P. 1925 Comment, compliance by all participants, including



                                           -4-
J-S45021-20



rule applies even if the appellant served the Rule 1925(b) statement on the

trial judge who subsequently addressed the merits in an opinion.             See

Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d

222, 225 (Pa. Super. 2014).

       While this Court is willing to construe liberally materials filed by a pro

se litigant, pro se status generally confers no special benefit upon an

appellant. Commonwealth v. Maris, 629 A.2d 1014, 1017 n. 1 (Pa. Super.

1993). Accordingly, a pro se litigant must comply with the procedural rules

set forth in the Pennsylvania Rules of the Court. Commonwealth v. Lyons,

833 A.2d 245, 252 (Pa. Super. 2003).

       Here, Gibson’s 1925(b) statement was originally due on March 24, 2020.

Due to Covid-19, that deadline was extended to May 11, 2020, under our

Supreme Court’s emergency order. However, Gibson filed it on May 18, 2020,

one week late. As noted, the president judge of Northampton County Court
____________________________________________


       the trial court, is required if the amendments and the rule are to
       serve their purpose.

Berg v. Nationwide Mut. Ins. Co., 6 A.3d 1002, 1012 (Pa. 2010). If the
trial court’s noncompliance with the Rule causes the party’s noncompliance,
courts have not found waiver. For example, in Berg, the Court declined to
find waiver because the trial court failed to specify that “the Statement shall
be served on the judge pursuant to (b)(1).” Id. Additionally, this court has
declined to find waiver if the trial court does not expressly inform the appellant
that “any issue not properly included in the Statement timely filed and served
pursuant to subdivision(b) shall be deemed waived.” See Commonwealth
v. Jones, 193 A.3d 957, 961-962 (Pa. Super. 2018); Commonwealth v.
Bush, 197 A.3d 285, 287 (Pa. Super. 2018). We therefore remind the trial
court to fully comply with Rule 1925(b), including the newly amended
1925(b)(3)(iii), when issuing an order under this Rule.


                                           -5-
J-S45021-20



of Common Pleas did not extend court filing deadlines beyond May 11, 2020.

Furthermore, Gibson did not request an extension or indicate that the time

deadline posed a significant danger to the health of one or more persons, or

that compliance was unreasonable or impossible, given Governor Wolf’s

prevailing orders and directives. Accordingly, we are constrained to conclude

that Gibson has waived both of her issues on appeal because she did not

timely file her concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(b) under the extended pandemic deadline. Here, Gibson

was told that failure to file would result in waiver of her appellate issues. This

result is required even though the trial court considered the merits of Gibson’s

issues in its opinion. See Greater Erie Indus. Dev. Corp. supra. Because

Gibson has failed to preserve any issues for our review, we affirm her

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/21




                                      -6-
J-S45021-20




              -7-